Title: From George Washington to John Beatty, 27 November 1778
From: Washington, George
To: Beatty, John


  
    Sir
    Head Quarters [Fredericksburg, N.Y.] Novr 27th 1778
  
  You will be pleased to give your attendance at Amboy on the 7th of December ensuing, where Commissioners on our part, are to meet Commissioners on the part of Sir Henry Clinton, for the settlement 
    
    
    
    of an exchange of prisoners. You will receive your instructions from Colonels Harrison and Hamilton the Gentlemen I have appointed on our part. I make no doubt but you will be prepared with such papers as may be necessary in the course of this commission. I am Sir Your most Obet Servant.
